DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    108
    541
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on February 5th 2021. Claims 1-3, 5,8-9, 13, 14-16, 18, 20-28 are allowed. Claims 4, 6, 7, 10-12, 17 and 19 are canceled. 

Response to Arguments
5.	Objection to the claims has been withdrawn.

remarks, filed on February 5th 2021, with respect to 35 U.S.C. § 102 rejection have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims has been withdrawn.

Allowable Subject Matter
7.	Claims 1-3, 5, 8-9, 13, 14-16, 18, 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art(s) of record, in particular, the Zhang et al does not disclosed, with respect to the Independent claim 1, in combination of with the other claimed limitations, a method for constructing a most probable mode (MPM) list for luma intra prediction process corresponding to a video block, the method comprising: adding an intra prediction mode of the left block into an MPM list; determining whether an above block of the current coding block is available; in response to determining that the above block of the current coding block is available, adding an intra prediction mode of the above block into the MPM list; adding an offset to the intra prediction mode of the left block to obtain a new prediction mode when the left block of the current coding block is available and the intra prediction mode of the left block is an angular mode. Rather, Zhang disclosed, coding video data, a processor configured to form a most probable mode (MPM) candidate list for a chroma block of the video data stored to memory, such that the MPM candidate list includes cone or more derived modes associated with the luma block of the video data (Zhang: ¶s 13, 14, 49, 53, 118). Zhang does not disclosed with respect to claim 12 and claim 14, a decoder, and non-transitory machine-.  Accordingly, dependent claims 2-3, 5, 8, 9, 15, 16, 18, 20-28 are allowed.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        February 12, 2021